Robinson, J.
(dissenting). This is an appeal from an order overruling a demurrer to the complaint.' The complaint avers that in 1915 the county auditor levied a 2-mill tax of $114.69 against the property of the defendant, in excess of the amount authorized by law; that the levy was made without notice and contrary to chap. 254, Laws 1915; that the plaintiff paid the same under protest; wherefore, it demands judgment for $114.69 and interest.
The tax in question is levied by the statute, and not by the county auditor. The statute makes the levy and directs the county auditor of each county to levy or extend the tax upon all the taxable property in the county for the support of the common schools. Laws 1890, chap. 62, § 102, Comp. Laws, § 1224. The statute gives the county auditor no discretion. It merely commands him in each year to levy or extend against all property in the county a 2-mill tax for school purposes. Under this statute for thirty years the county auditors have extended a 2-mill tax against all taxable property in their county. If the plaintiff may recover the whole or a part of the 2-mill tax for years 1915 and 1916, so may every taxpayer in the state. The right to recover it is claimed under the Laws of 1915, chap. 254. Its title is: “An Act to Limit Tax Levies During Years 1915 and 1916, to Restrict Debt Limits, to Regulate Salaries of Officers and the Rights and Duties of Officers Now Dependent upon Assessed Valuation.” Manifestly the title does embrace four subjects, entirely separate and distinct, contrary to § 61 of the Constitution. Hence the act is void.
Section 1 is that part of the act to limit tax levies during the years 1915 and 1916. It provides that no board of county commissioners or county officer whose duty it may be to fix or make any levy on assessed valuation of property shall, during the years 1915 and 1916, levy any assessment for purposes of taxation that will exceed more than 5 per cent or 10 per cent, the authorized levy on the valuation of 1914. Now, though it is not easy to guess the meaning of such a statute, the statute providing for several separate and distinct subjects, it docs seem quite clear that the legislature never thought of interfering with the 2-mill school levy which had been in force during thirty years. But if such was the purpose of the legislature, still the complaint does not state facts sufficient to constitute a cause of action. It does not describe the property of the plaintiff or give the assessed *360valuation in the years 1915 and 1916. It does not state the amount of the tax extended or levied in 1915, nor the sum of a 2-mill tax based on the assessment of 1914, with an addition of 5 per cent. It does not state facts from which it is possible for the court to determine that in 1915 the school levy was $114.69, or any sum in excess of 2 mills; on the valuation of 1914, with an addition of 5 per cent. Hence the-demurrer should be' sustained.
Grace, J. I concur in the result arrived at in the dissenting opinion of Justice Robinson.